Citation Nr: 1328120	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  04-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of in-service back injury.

2.  Entitlement to service connection for bilateral leg tremors, claimed as secondary to service-connected residuals of an in-service back injury.

3.  Entitlement to service connection for balance problems, claimed as secondary to service-connected residuals of an in-service back injury.

4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

5.  Eligibility for specially adapted housing.

6.  Eligibility for a special home adaptation grant.


(The issue of entitlement to service connection for sleep apnea is the subject of a separate appellate decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her heath care aide


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, as well as denied eligibility for specially adapted housing and a special home adaptation grant.  In February 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004.

This appeal to the Board also arose from a June 2005 rating decision in which the RO denied service connection for bilateral leg tremors and balance problems, each claimed as secondary to the Veteran's service-connected residuals of an in-service back injury, and deferred the matter of entitlement to a rating in excess of 40 percent for residuals of an in-service back injury to a later decision.  Thereafter, in a July 2005 rating decision, the RO continued the previously assigned 40 percent rating for the Veteran's service-connected residuals of a back injury.

In August 2005, the Veteran filed a NOD with the matters of secondary service connection for bilateral leg tremors and balance problems, as well as an increased rating for her service-connected back disability.  Two separate SOCs for these issues were furnished in December 2005, and the Veteran filed a substantive appeal later that month.

In August 2006, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In July 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In November 2010, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).  

In June 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

Regrettably, for the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the June 2011 remand, the Board directed the RO to obtain and associate with the claims file all outstanding VA treatment records since July 26, 2010.  Records of VA outpatient treatment through August 2011 were obtained, associated with the paper claims file, and were considered by a VA examiner in January 2012 and by the RO in a March 2012 SSOC.  In March 2013, the RO posted additional records of VA outpatient treatment through January 2013 that are pertinent to the issues on appeal as they contain treatment entries that address the Veteran's spinal and neurological symptoms, medications, and mobility limitations.  The RO has not considered this evidence.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   However, relevant evidence received by the Agency of Original Jurisdiction prior to transfer of an appeal to the Board, will be referred to the appropriate activity for review and disposition.  38 C.F.R. § 19.37(a) (2012).  

Under these circumstances, and to avoid any prejudice to the Veteran, a remand of these matters is required for the RO to consider the additionally-received evidence, in the first instance, and to issue an SSOC reflecting such consideration,  Id; see also 38 C.F.R. § 19.31 (2012).  

Prior to such consideration, to ensure that all due process requirements are met, the RO/AMC must obtain all records of VA outpatient medical care since January 2013.

Also, to ensure that the record before VA is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the Hampton VAMC and Richmond VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include any such records dated since January 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and her representative a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the paper claims file and/or electronic folder since the March 2012 SSOC) and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

